Broyles, C. J.
The defendant was convicted, under section 22 of the act of 1917 (Ga. Laws, Ex. Sess. 1917, p. 18), of knowingly permitting apparatus for the manufacturing or distilling of intoxicating liquors to be located on his premises. There was no evidence that authorized a finding that the land upon which the apparatus was discovered was owned, controlled, or possessed by the defendant. His conviction, therefore, was contrary to law and the evidence, and the court erred in overruling his motion for a new trial. See Alexander v. State, ante, 175.

Judgment reversed.


Luke and, Bloodworth, JJ., concur.